Exhibit 10.6

 

 

 

 

 

 

 

 

AMENDMENT NO. 3
TO

FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN
OF $38,500,000

dated August 26, 2014,

LCI SHIPHOLDINGS, INC.
as Borrower,

AND

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

AND

DVB BANK SE

as Mandated Lead Arranger, Facility Agent and as Security Trustee

AND

INTERNATIONAL SHIPHOLDING CORPORATION,
as Guarantor

Dated as of March 30, 2015





--------------------------------------------------------------------------------

 



AMENDMENT NO. 3 TO LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO LOAN AGREEMENT (this "Amendment") is dated as of March
30, 2015, by and among (1) LCI SHIPHOLDINGS, INC., a corporation organized and
existing under the laws of the Republic of the Marshall Islands, as borrower
(the "Borrower"), (2) INTERNATIONAL SHIPHOLDING CORPORATION, a corporation
organized and existing under the laws of the State of Delaware, as guarantor
(the "Guarantor") (3) DVB Bank SE and the other banks and financial institutions
listed on Schedule I to the Facility Agreement (as defined below), as lenders
(together with any bank or financial institution which becomes a Lender pursuant
to Section 12 of the Facility Agreement, as defined below, the "Lenders" and
each a "Lender), and (4) DVB BANK SE, (“DVB”), as facility agent (in such
capacity including any successor thereto, the “Facility Agent”), as security
trustee for the Lenders (in such capacity, the ‘Security Trustee’ and, together
with the Facility Agent, the ‘Agents”), and amends arid is supplemental to the
Senior Secured Facility Agreement dated as of August 26, 2014 as amended by an
Amendment No, 1 dated as of October 28, 2014, an Amendment No. 2 dated as of
November 24, 2014 and an Assignment and Assumption Agreement dated as of
December 29, 2014, entered into by and among the Borrower, the Guarantor, the
Lenders and the Agents (the “Original Agreement” and as amended hereby, the
“Facility Agreement”).

WITNESSETH THAT:

WHEREAS, the Guarantor has informed the Creditors that the Guarantor intends to
incur up to Fifteen Million United States Dollars (US$15,000,000) of additional
Indebtedness (the “Additional Domestic Debt”) for general corporate purposes,
either under an existing credit facility or by a new credit facility pursuant to
which the Guarantor would be a borrower, a co-borrower or a guarantor of the
Additional Domestic Debt;

WHEREAS, the Guarantor has informed the Creditors that the covenant contained in
Section 9.2(m) of the Original Agreement will, absent a waiver from the Lenders,
be breached upon the incurrence of the Additional Domestic Debt by the
Guarantor, as a borrower, a co-borrower or a guarantor;

WHEREAS, the Guarantor has informed the Creditors that it expects to breach the
covenant set forth in Section 9.3(e) with respect to the Consolidated Tangible
Net Worth in its current form; and

WHEREAS, the Security Parties and the Creditors have agreed, inter alia, to
amend the Original Agreement as follows.

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1.Definitions. Unless otherwise defined herein, words and expressions defined in
the Original Agreement have the same meanings when used herein,

2.Representations and Warranties. Each of the Security Parties hereby reaffirms,
as of the date hereof, each and every representation and warranty made thereby
in the Original Agreement. And the Note (updated mutatis rnutandis) and that the
copies of its resolutions, Certificate of Incorporation and By-laws or similar
constituent documents thereof attached to its Officer’s Certificate delivered in
connection with, inter alia, Its entering Into the Original Agreement have not
been amended or rescinded and remain in full force and effect as of the date
hereof.

3.No Defaults. Each of the Security Parties hereby represents and warrants that
as of the date hereof there exists no Event of Default or any condition which
has not been disclosed to the Facility Agent in writing that, with the giving of
notice or passage of time, or both, would constitute an Event of Default.

4.Performance of Covenants. Each of the Security Parties hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Original Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, other than as waived hereby, so long as the
Facility Agreement, as may be amended or supplemented from time to time, shall
remain in effect.

5.Waiver/Consent. Subject to the Security Parties’ continued compliance with the
provisions contained herein and in the Facility Agreement, the Creditors hereby
consent to the incurrence of the Additional Domestic Debt and waive any breach
of Section 9.2(m) of the Facility Agreement solely in connection with the
Incurrence of Additional Domestic Debt. Solely based upon information provided
to us in that request letter dated March 11, 2015, the Creditors, solely in
connection with the transactions described herein, hereby waive compliance with
any other provision contained in the Facility Agreement or the other Transaction
Documents as may be necessary to give full effect to the waiver and consent set
forth In this Section 5.

6.Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment, the Original Agreement is hereby amended and supplemented as
follows:





--------------------------------------------------------------------------------

 

(a)All references to “this Agreement’ shall be deemed to refer to the Original
Agreement, as amended hereby; and

(b)Section 9.3(e) of the Original Agreement is hereby amended and restated in
its entirety as follows:

“(e) Minimum Consolidated Tangible Net Worth. Maintain a Consolidated Tangible
Net Worth, as measured at the end of each fiscal quarter of the Guarantor, in an
amount of not less than the sum of Two Hundred Fifty-Four Million Eight Hundred
Eighty Thousand Dollars ($254,880,000) plus fifty percent (50%) of all
Consolidated Net Income of the Guarantor and the Subsidiaries earned after March
31, 2015 Is  one hundred percent (100%) of the proceeds of all issuances of
equity interests (common or preferred) of the Guarantor arid the Subsidiaries
(on a consolidated basis) received after March 31, 2015 (other than issuances in
connection with the exercise by a present or former employee, officer or
director under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement);”.

7.No Other Amendment. All other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.

8.Conditions Precedent to the Effectiveness of this Amendment. The effectiveness
of this Amendment shall be expressly subject to the following conditions
precedent:

(a) This Amendment. The Borrower and the Guarantor shall have duly executed and
delivered this Amendment to the Facility Agent.

(b) Interest, Fees and Expenses Paid. The Facility Agent shall have received
payment in full of all interest, fees and expenses due under or in connection to
the Original Agreement and this Amendment.

9.Other Documents. By the execution and delivery of this Amendment, the Security
Parties and the Lenders hereby consent and agree that all references In the Note
and the Security Documents to the Original Agreement shall be deemed to refer to
the Original Agreement as amended by this Amendment. By the execution and
delivery of this Amendment, each of the Security Parties hereby consents and
agrees that each of the Note and any other documents that has been executed in
connection with the Original Agreement and each of the Security Parties’
obligations under the Original Agreement shall remain in full force and effect
notwithstanding the amendments contemplated hereby.

10.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York,

11.Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

12.Headings; Amendment. In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.

 

[Signature Page Follows]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.

 

LCI SHIPHOLDINGS, INC.

as Borrower

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President and Treasurer

 

 

 

INTERNATIONAL SHIPHOLDING CORPORATION

as Guarantor

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President and Treasurer

 

 

 

DVB BANK SE

as Facility Agent, Security Trustee and Lender

 

By: /s/ Felix Ulbricht

Name: Felix Ulbricht

Title: Managing Director

 

By: /s/ Thibaud Ollivier

Name: Thibaud Ollivier

Title: Senior Vice President



--------------------------------------------------------------------------------